Citation Nr: 1419985	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  12-343 26	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right leg disability.


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1982 to August 1991

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied service connection for a right leg disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's February 2012 notice of disagreement, he asserted that he was a Persian Gulf Veteran by virtue of a deployment along the Red Sea during the Gulf War as member of the Multi-National Peace Keeping Force in the Sinai Peninsula.  Therefore, he asserts that he is entitled to service connection under the Persian Gulf presumptions.  Service on or over the Red Sea would qualify the Veteran for these presumptions, while service next to the Red Sea in the Sinai would not.  38 C.F.R. § 3.317(e)(2) (2013).  In any event, the reported service has not been verified.

The Veteran also stated that some of his service treatment records are missing.  VA has a duty to obtain the relevant service treatment and personnel records. 

Service treatment records dated in January 1989 and April 1991 note complaints of stiffness in the joints as well as pain in the knee and the area below the knee.  Although it was noted that the condition had been resolved, the Veteran has reported occasional ongoing pain in the right leg.  Private treatment records notes a diagnosis of hereditary spastic paraparesis.  However, VA treatment records note a diagnosis of stiff man syndrome.  There is an indication that the Veteran's current disabilities may be related to service.  Accordingly, VA has a duty to afford the Veteran an examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records showing the places of his assignment while on active duty.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran should be notified of any unsuccessful attempts to obtain his records.

2.  Schedule the Veteran for a VA examination to determine whether any current right leg disability is related to a disease or injury in active service.  The examiner should acknowledge review of the claims file, including this remand. 

The examiner should respond to the following:

(a)  Did any currently diagnosed right leg disability have its onset in active service; or is it the result of a disease or injury in active service?

(b)  Is any current right leg disability a manifestation of a medically unexplained chronic multisymptom illness (a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion the physical findings, and inconsistent demonstration of laboratory abnormalities)?

(c) Are there objective indications of chronic disability that is an undiagnosed illness?

(d) What are the current manifestations of the right leg disability?

The examiner should provide reasons for each opinion that takes into account all lay and medical evidence, including the Veteran's reports of his history, the in-service complaints and treatment, and his current symptoms; as well as prior documented VA and private medical treatment and any medical opinions.

If the examiner rejects the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  If the benefit sought is not granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



